Exhibit 10.18

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

(EXECUTIVE OFFICERS)

COVER SHEET

pSivida Corp., a Delaware corporation (the “Company”), hereby grants an Award of
Restricted Stock Units to the Participant named below (the “RSUs”). Each RSU
represents the right to receive one share of common stock of the Company, par
value $0.001 per share (the “Common Stock”), subject to the terms and conditions
set forth on this Cover Sheet and in the attached Restricted Stock Unit
Agreement (together, the “Agreement”), as well as in the Company’s 2016 Long
Term Incentive Plan (as amended from time to time, the “Plan”).

Participant Name:

Grant Date:

Number of Shares of Common Stock Underlying the RSUs:

Vesting Schedule: One-third (1/3) of the RSUs shall vest on each of the first,
second and third anniversaries of the Grant Date, subject to the Participant’s
continued Employment through the applicable vesting date, provided that if the
number of RSUs is not divisible by three, then no fractional RSUs shall vest and
the installments shall be as equal as possible with the smaller installments
vesting first.

By the Participant’s signature below, the Participant agrees to all of the terms
and conditions described in the Agreement and in the Plan, a copy of which shall
be provided on request. The Participant further acknowledges that the
Participant has carefully reviewed the Plan, and agrees that the Plan shall
control in the event any provision of this Agreement should appear to be
inconsistent with the Plan.

 

Participant:  

 

    Date:  

 

  [Name]       Company:  

 

    Date:  

 

  [Name]         [Title]      

Attachment

This is not a share certificate or a negotiable instrument.



--------------------------------------------------------------------------------

PSIVIDA CORP.

2016 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Units    This Agreement evidences an Award of RSUs in the
number set forth on the Cover Sheet of this Agreement and subject to the vesting
and other terms and conditions set forth in this Agreement and in the Plan.
Vesting    The RSUs shall vest in accordance with the Vesting Schedule set forth
on the Cover Sheet, subject to the Participant’s continued Employment through
each vesting date. The Participant may not vest in more than the number of
shares of Common Stock underlying the RSUs, as set forth on the Cover Sheet of
this Agreement. Termination of Employment   

Unless the termination of the Participant’s Employment triggers accelerated
vesting or other treatment of the RSUs pursuant to the terms of this Agreement,
the Participant shall immediately and automatically forfeit to the Company all
of the unvested RSUs in the event the Participant’s Employment terminates for
any reason.

 

Upon a termination of the Participant’s Employment by reason of any involuntary
termination without Cause (as defined in the Employment Agreement between the
Company and the Participant, dated as of [Date] (the “Employment Agreement”)) or
a voluntary termination for Good Cause (as defined in the Employment Agreement)
(such termination, a “Qualifying Termination”), any unvested RSUs that would
have vested as of the first anniversary of the termination of the Participant’s
Employment had the Participant continued in Employment through such first
anniversary shall vest immediately upon such termination of Employment.
Notwithstanding the foregoing, if the Participant’s Qualifying Termination
occurs within twenty-four (24) months after a Change of Control (as defined
below) in which the RSUs are assumed by the acquirer or surviving entity in the
Change of Control transaction, then the RSUs shall automatically vest in full
upon such termination of Employment.

 

For purposes of this Agreement, “Employment” shall be deemed to include
employment with any successor to the Company’s business or assets in connection
with a Change of Control.

Covered Transaction    In the event of a Covered Transaction, the RSUs shall be
treated in the manner so provided in Section 7 of the Plan. Change of Control
Definition   

For purposes of this Agreement, the term “Change of Control” shall mean:

 

(A)   the acquisition by any Person (defined as any individual, entity or group
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the



--------------------------------------------------------------------------------

  

Securities Exchange Act of 1934, as amended (“Exchange Act”))) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of the common stock of the Company; provided, however, that for
purposes of this subsection (A), an acquisition shall not constitute a Change of
Control if it is: (i) either by or directly from the Company, or by an entity
controlled by the Company, (ii) by any employee benefit plan, including any
related trust, sponsored or maintained by the Company or an entity controlled by
the Company (“Benefit Plan”), or (iii) by an entity pursuant to a transaction
that complies with the clauses (i), (ii) and (iii) of subsection (C) below; or

 

(B)   individuals who, as of the Grant Date, constitute the Board (together with
the individuals identified in the proviso to this subsection (B), the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Grant Date whose election, or nomination for election by the Company’s
stockholders, was approved by at least a majority of the directors then
comprising the Incumbent Board shall be treated as a member of the Incumbent
Board unless he or she assumed office as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or

 

(C)   consummation of a reorganization, merger or consolidation involving the
Company, or a sale or other disposition of all or substantially all of the
assets of the Company (a “transaction”), in each case unless, following such
transaction, (i) all or substantially all of the Persons who were the beneficial
owners of the common stock of the Company outstanding immediately prior to such
transaction beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then outstanding voting securities of the entity
resulting from such transaction (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
transaction, of the outstanding common stock of the Company, (ii) no Person
(excluding any entity or wholly owned subsidiary of any entity resulting from
such transaction or any Benefit Plan of the Company or such entity or wholly
owned subsidiary of such entity resulting from such transaction) beneficially
owns, directly or indirectly, 35% or more of the combined voting power of the
then outstanding voting securities of such entity except to the extent that such
ownership existed prior to the transaction and (iii) at least a majority of the
members of the board of directors or similar board of the entity resulting from
such transaction were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board, providing for
such transaction; or



--------------------------------------------------------------------------------

  

(D)   approval by the stockholders of the Company of a liquidation or
dissolution of the Company.

 

Notwithstanding any other provision of this Agreement to the contrary, the RSUs
shall not vest or become eligible to vest on any date specified above unless the
Participant has continuously been, since the Grant Date until the date
immediately prior to such termination of Employment, an Employee of the Company,
any Affiliate, any of their respective subsidiaries, or, following a Change of
Control, any successor to the Company’s business or assets in connection with
the Change of Control.

Leaves of Absence    For purposes of the RSUs, the Participant’s Employment does
not terminate when the Participant goes on a bona fide employee leave of absence
that the Company approves in writing if the terms of the leave provided for
continued service crediting or when continued service crediting is required by
applicable law or contract. The Participant’s Employment terminates in any event
when the approved leave ends unless the Participant immediately returns to
active employment. The Company, in its sole discretion, determines which leave
counts for this purpose and when the Participant Employment terminates for all
purposes under the Plan. Dividend Equivalents    Should any cash dividend or
other cash distribution be declared and paid with respect to the shares of
Common Stock during the period between the Grant Date and the date or dates on
which the RSUs are delivered as shares of Common Stock, the Company shall credit
to a dividend equivalent bookkeeping account the value of such dividends or
distributions that would have been paid if the outstanding RSUs at the time of
the declaration of the dividend were outstanding shares of Common Stock. At the
same time that the corresponding RSUs are converted to shares of Common Stock
and delivered to the Participant, the Company shall pay to the Participant a
lump sum cash payment equal to the value of the dividends credited to the
dividend equivalent bookkeeping account that correspond to such RSUs that have
become vested; provided, however, that any dividend equivalents that were
credited to the Participant’s dividend equivalent bookkeeping account that are
attributable to RSUs that have been forfeited shall be forfeited and not be
payable to the Participant. No interest shall accrue on any dividend equivalents
credited to the Participant’s dividend equivalent bookkeeping account. Evidence
of Issuance    The issuance of shares of Common Stock with respect to the RSUs
shall be evidenced in such a manner as the Administrator, in its discretion,
deems appropriate, including, without limitation, book-entry registration or
delivery of stock certificates. Delivery    Delivery of the shares of Common
Stock underlying the Participant’s vested RSUs shall be made as soon as
practicable (but in no event later than thirty (30) days) following the
applicable vesting date.



--------------------------------------------------------------------------------

Withholding    In the event that the Company determines that it is required to
withhold foreign, federal, state or local tax as a result of the vesting of the
RSUs, the delivery of the shares of Common Stock underlying the RSUs or the
payment of dividend equivalents pursuant to this Agreement, the Participant, as
a condition to such vesting, delivery of shares of Common Stock or payment of
dividend equivalents, as applicable, shall make arrangements satisfactory to the
Company to enable it to satisfy all withholding requirements. Satisfactory
arrangements shall include share withholding and/or delivery of previously owned
shares of Common Stock in an amount equal to the applicable withholding or other
taxes due; provided; however, that no shares of Common Stock shall be withheld
with a value in excess of the maximum statutory rates for the applicable
jurisdictions or such greater amount as would not result in adverse accounting
consequences to the Company under FASB ASC Topic 718 (or any successor
provision)). Notwithstanding the foregoing, the Company may, in its sole
discretion, elect to satisfy all applicable withholding requirements by share
withholding without the Participant’s consent. Transferability    The RSUs may
not be sold, pledged, hypothecated, assigned, margined or otherwise transferred
or encumbered by the Participant in any manner, except by will or by the laws of
descent and distribution. Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the RSUs, or levy of attachment or similar
process upon the RSUs not specifically permitted herein, shall be null and void
and without effect. Retention Rights    This Agreement and the RSUs evidenced by
this Agreement do not give the Participant the right to be retained by the
Company or any Affiliate in any capacity. Unless otherwise specified in any
employment or other written agreement between the Participant and the Company or
any Affiliate, including the Employment Agreement, the Company and any Affiliate
reserve the right to terminate the Participant’s Employment at any time and for
any reason. Shareholder Rights    Neither the Participant nor the Participant’s
estate or heirs have any rights as a shareholder of the Company until the shares
of Common Stock have been delivered and either a certificate evidencing the
shares of Common Stock has been issued or an appropriate entry has been made on
the Company’s books. No adjustments are made for dividends, distributions, or
other rights if the applicable record date occurs before a certificate is issued
or the appropriate book entry is made, except as set forth above or as described
in the Plan. Recovery of Compensation    Notwithstanding anything to the
contrary in this Agreement, the Participant acknowledges and agrees that the
Administrator shall have the right to cause the Participant to forfeit and
disgorge to the Company the RSUs (whether or not vested) and any shares of
Common Stock acquired by, or dividend equivalents paid to, the Participant
pursuant to the RSUs, with interest and



--------------------------------------------------------------------------------

   other related earnings, as the Administrator in its discretion shall
determine, (A) if the Participant violates (i) a non-competition,
non-solicitation, confidentiality or other restrictive covenant by which the
Participant is bound, or (ii) any Company policy applicable to the Participant
that provides for forfeiture or disgorgement with respect to incentive
compensation that includes Awards under the Plan, and (B) to the extent required
by law or applicable stock exchange listing rules, including, without
limitation, Section 10D of the Exchange Act and any related Company policy. The
Participant agrees to cooperate fully with the Administrator, and to cause any
and all permitted transferees of the Participant to cooperate fully with the
Administrator, to effectuate any forfeiture or disgorgement required hereunder.
Neither the Administrator nor the Company nor any other person, other than the
Participant and the Participant’s permitted transferees, if any, shall be
responsible for any adverse tax or other consequences to the Participant or the
Participant’s permitted transferees, if any, that may arise in connection with
this paragraph. Applicable Law    The validity and construction of this
Agreement shall be governed by, and construed and interpreted in accordance
with, the laws of the State of Delaware, other than any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive laws of any other jurisdiction. The Plan   

The text of the Plan is incorporated into this Agreement.

 

Certain capitalized terms used in this Agreement are defined in the Plan, and
have the meaning set forth in the Plan, unless otherwise referenced as being
defined in the Employment Agreement.

 

This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the RSUs. Any prior agreements,
commitments, or negotiations concerning the RSUs are superseded; except that the
Employment Agreement and any other written confidentiality, non-competition,
non-solicitation, and/or severance agreement, or any other written agreement
between the Participant and the Company or any Affiliate, as applicable, shall
supersede this Agreement with respect to its subject matter.

Data Privacy   

To facilitate the administration of the Plan, the Company may process personal
data about the Participant. This data includes, without limitation, information
provided in this Agreement and any changes to such information, other
appropriate personal and financial data about the Participant, including the
Participant’s contact information, payroll information and any other information
that the Company deems appropriate to facilitate the administration of the Plan.

 

By accepting the RSUs, the Participant gives explicit consent to the Company to
process any such personal data.



--------------------------------------------------------------------------------

Code Section 409A   

The grant of the RSUs under this Agreement is intended to comply with
Section 409A of the Code (“Section 409A”) to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance with Section 409A.
Notwithstanding anything to the contrary in this Agreement, the Company is not
making any representation hereunder as to the particular tax treatment of the
RSUs.

 

To the extent that the RSUs constitute “deferred compensation” under
Section 409A, a termination of Employment occurs only upon an event that would
be a “separation from service” within the meaning of Section 409A. If, at the
time of the Participant’s separation from service, (i) the Participant is a
“specified employee” within the meaning of Section 409A, and (ii) the Company
makes a good faith determination that an amount payable on account of the
Participant’s separation from service constitutes deferred compensation (within
the meaning of Section 409A), the payment of which is required to be delayed
pursuant to the six (6)-month delay rule set forth in Section 409A to avoid
taxes or penalties under Section 409A (the “Delay Period”), then the Company
shall not pay such amount on the otherwise scheduled payment date but shall
instead pay it in a lump sum on the first business day after the Delay Period
(or upon the Participant’s death, if earlier), without interest. Each
installment of RSUs that vest under this Agreement (if there is more than one
installment) shall be considered one of a series of separate payments for
purposes of Section 409A.

Disclaimer of Rights    The grant of RSUs under this Agreement shall in no way
be interpreted to require the Company to transfer any amounts to a third-party
trustee or otherwise hold any amounts in trust or escrow for payment to the
Participant. The Participant shall have no rights under this Agreement or the
Plan other than those of a general unsecured creditor of the Company. RSUs
represent unfunded and unsecured obligations of the Company, subject to the
terms and conditions of the Plan and this Agreement. Notice Delivery    By
accepting the RSUs, the Participant agrees that notices may be given to the
Participant in writing either at the Participant’s home or mailing address as
shown in the records of the Company or any Affiliate or by electronic
transmission (including e-mail or reference to a website or other URL) sent to
the Participant through the normal process employed by the Company or any
Affiliate, as applicable, for communicating electronically with its employees.

By signing this Agreement, the Participant agrees to all of the terms and
conditions described above and in the Plan.